Citation Nr: 1221378	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for the scar, mid-left thigh donor site, for the period subsequent to May 17, 2008.  

2.  Entitlement to an increased evaluation in excess of 60 percent for the residuals injury right hand with amputation distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1976 to May 1981.    

This appeal comes before the Board of Veterans' Appeals  (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

In February 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  In July 2010, that VLJ remanded this matter for additional development.  Upon completion of that development, this case was returned to the Board.  As the VLJ who presided over the February 2010 hearing was no longer employed by the Board, the Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2011).  In December 2011, the Veteran notified the Board that he desired an additional hearing before the Board.  As such, this matter was remanded in February 2012 for the convening of another Board hearing.  In April 2012, the Veteran provided testimony before the undersigned VLJ during a videoconference hearing.   

Following additional review of the evidence in this matter, the Board finds remand warranted for two claims - the increased rating (evaluation) claim for a right hand disability, and a concomitant issue of TDIU raised by the Veteran during the April 2012 Board hearing.  These issues are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


FINDING OF FACT

On April 10, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he desired withdrawal of his appeal for a compensable evaluation for the scar, mid-left thigh donor site, for the period subsequent to May 17, 2008.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of a compensable evaluation for the scar, mid-left thigh donor site, for the period subsequent to May 17, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal regarding a compensable evaluation for the scar, mid-left thigh donor site, for the period subsequent to May 17, 2008.  He did so during the April 2012 Board hearing, in the presence of his representative, and before the undersigned; hence, there remain no allegations of 

errors of fact or law for appellate consideration of this particular issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal regarding a compensable evaluation for the scar, mid-left thigh donor site, for the period subsequent to May 17, 2008, is dismissed.


REMAND

A review of the record reveals a need for further development prior to appellate review on the merits of the claim for increased rating for a right hand disability.  VA's duty to assist in the development of the claim has not been satisfied as additional records may exist which have not been obtained.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration (SSA).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011). 

The record indicates that the Veteran has filed for SSA disability benefits.  In the April 2012 Board hearing before the undersigned, the Veteran indicated that he applied for such benefits but had been denied.  He also indicated an intention to appeal that denial.  SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are likely pertinent to the Veteran's claim because he indicated that disability related to his right hand led to the claim for SSA benefits.  Therefore, it can be determined at this point that the SSA records may be significant.  Accordingly, upon remand, the RO should attempt to obtain a copy of any decision denying (or granting) SSA disability benefits and all supporting medical documentation.

The Veteran's assertions at the Board hearing in April 2012 that his right hand disability has rendered him unemployable constitute an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU which must be adjudicated.  The Board notes that a prior claim for a TDIU was denied in an unappealed September 2005 rating decision.  Nevertheless, a TDIU claim must be again adjudicated based on the Veteran's recent assertions in April 2012 of unemployability due to the service-connected right hand disability that is subject to the claim now on appeal.  

The Veteran has two service-connected disabilities: the right hand disability, rated 60 percent disabling, and the scar to the mid-left thigh (donor site for skin for hand disability), rated 0 percent disabling.  The combined rating for the two disabilities is 60 percent; however, for purposes of determining eligibility for consideration of TDIU, it appears the Veteran's disabilities meet one of the exceptions for TDIU consideration when the combined ratings are less than 70 percent.  In this case, because the scar to the mid-left thigh is the donor site for skin for the service-connected right hand disability, both the service-connected disabilities may be considered of "common etiology," so may be considered as one disability ratable as 60 percent disabling under 38 C.F.R. § 4.16(a)(2) (2011).  

In the July 2010 Board remand order, the Board directed that, following the additional development requested in that remand, the issue of increased rating for right hand disability (residuals injury right hand with amputation distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand)) was to be referred by the RO to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. §§ 3.321(b) (2011); however, the record does not reflect that the right hand increased rating claim was submitted for such extraschedular consideration.  Under these circumstances, the case must be returned for this reason as well.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

Accordingly, the issues of increased rating for right hand disability and TDIU are REMANDED for the following action:

1.  The RO/AMC should issue the Veteran VCAA notice on the TDIU issue in accordance with 
38 C.F.R. § 3.159 (2011).  The notice should provide the Veteran the appropriate TDIU claim form and note the requirements to establish inability to obtain (secure) or maintain (follow) substantially gainful employment due to service-connected disabilities.

2.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder. 

3.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable. 

4.  The RO/AMC should include in the claims file any VA treatment records that are currently outstanding.   

5.  Thereafter, the RO should readjudicate the issues of whether a higher disability rating than 60 percent is warranted for the right hand disability, and whether a TDIU is warranted based on both service-connected disabilities.  In adjudicating the TDIU, the Veteran should be considered eligible for TDIU consideration based on the combined schedular ratings of 60 percent, which are to be treated as one disability rated 60 percent under 38 C.F.R. § 4.16(a)(2) (common etiology). 

6.  If a TDIU is not granted, in compliance with Stegall, the RO/AMC should refer the claim for increased rating for right hand disability to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).      

7.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


